 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees,as set forth in paragraph 11 of the complaint;(c) promulgated andenforced an unlawful no-solicitation rule; and(d) engaged in any unfair labor prac-tices other than as above found.APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT interrogate our employees concerning their union membership,activities,or sympathies in a manner constituting interference,-restraint,orcoercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with discharge if they join or retainmembership in, or engage in activities on behalf of,the Union.WE WILLNOT maintain a broad no-solicitation rule prohibiting our employeesfrom soliciting for any purposes whatsoever on company premises.WE WILL NOT discourage membership in Local Union 934, InternationalBrotherhood of Electrical Workers, or in any other labor organization,by' dis-charging,laying off, or refusing to reinstate any of our employees, or in anyother manner discriminate in regard to hire or tenure of employment, or anyterm or condition of employment,in violation of Section 8(a) (3) ofthe Act.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization,to form, join, or assistLocal Union 934, International Brotherhood of Electrical Workers, or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,and to refrain from any and all such activities.WE WILL offer Paul Carroll immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges,and will make him whole for any loss of pay he may havesuffered by reason of our discrimination against him.All of our employees are free to become, remain,or to refrain from becoming orremaining,members of Local Union 934, International Brotherhood of ElectricalWorkers, or any other labor organization.TENNESSEE PLASTICS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street, NE., Atlanta,Georgia, Telephone No.Trinity 6-3311,Extension5357,if they have any questions concerning this notice orcompliance with its provisions.Metal Polishers,Buffers, Platers and Platers' Helpers Inter-national Union, Local 39andLodge 1405 of the InternationalAssociation ofMachinists,AFL-CIO,Charging PartyandDominion Electric Corporation.Case No. 8-CD-36.Decem-ber 18, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, following a charge filed on November 19, 1963,150 NLRB No. 7. METAL POLISHERS, BUFFERS, PLATERS, ETC., LOCAL 3 9537by Lodge.1405 of the International Association of Machinists, AFL-CIO, herein called Machinists, alleging that Metal Polishers, Buffers,Platers and Platers' Helpers International Union, Local 39, hereincalled Polishers, had violated Section 8(b) (4) (D) of the Act.Aduly scheduled hearing was held before Hearing Officer Nora Frielon January 21 and 22, 1964. All parties appearing were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings made at thehearing are free from prejudicial error and are hereby affirmed.Briefs were filed by the Employer and by the Polishers who appearedat the hearing as a party to the dispute.Upon the entire record in the case, the Board 1 makes the followingfindings :1.THE BUSINESSOF THE EMPLOYERDominion Electric Corporation is an Ohio Corporation engaged inthe manufacture of small electrical household appliances at its plantinMansfield, Ohio.Annually it ships from its Mansfield, Ohio,plant, directly to points located outside the State of Ohio, finishedproducts valued in an amount in excess of $50,000.We find that theEmployer is engaged in commerce within the meaning of. the Act,and that it will effectuate the policies of the Act to assert jurisdictionherein.H. THELABOR ORGANIZATIONS INVOLVEDThe Polishers and Machinists are labor organizations within themeaning of Section 2 (5) of the Act.III.THE DISPUTEA. The work at issueThe work which gave rise to this proceeding consists of work per-formed by "dingmen" in the salvage department and employees inthe drill/punch press department represented by the Machinists.OnAugust 29, 1963, the Polishers' representative protested the practiceof using more than one grinding wheel at a time in the salvage de-partment contending that work utilizing in excess of one grindingwheel was within the jurisdiction of the Polishers.The Polishersalso claimed jurisdiction over the grinding work in the drill pressdepartment to the extent that it involves using a power-operated filemounted in the brace of a jigsaw.In 1941, the Machinists Union was certified as representative of theemployees of the Employer in the following unit :'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning, Brown,and Jenkins]. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees of the Company, excluding polishers, buffers, platersand platers' helpers, supervisors, foremen, watchmen, timekeepers,office and clerical help, tool-and-die makers, machinists and appren-tices, and inspectors under the supervision of the engineering depart-ment, but including shippers and receivers....In 1947, an employee represented by the Machinists requested andwas given permission to try and repair certain material destined forthe scrap heap.The work involved "dinging" or hammering outdents, deep scratches, mars, or other defects in the surface of thearticlesmarked for scrap.The employee was successful in savingmuch of this material, and was thereafter assigned to the salvagedepartment where he is presently employed.His work consists ofthe dinging operation, followed by the use of either one or both oftwo portable grinders used to grind out the hammer or ding marks.In the drill press department, the Employer recently adapted a drillpress and jigsaw to take and hold a rotary file and a straight file,respectively.These two power files have been used to remove burrson the inside and outside of tubing cut on the cutoff saw located inthe drill press department.The Polishers have been recognized by the Employer for all em-ployees in the polishing and plating departments since 1935 and,since that time, its members have performed polishing, buffing, andplating work pursuant to a series of contracts with the Employer. In1959, the Polishers and the Employer entered into a 2-year agree-ment containing the following recognition clause :The Company agrees to recognize the Union as the sole bar-gaining agent for all employees of the polishing and platingdepartment and all other employees engaged in the trade in anydepartment through any committee....However, in 1961, the Polishers' contract contained the followingclause:It is mutually agreed that Local 39 has jurisdiction over allpolishing, buffing, plating orgrinding jobsat Dominion.How-ever, it is also mutually agreed thatgrinding jurisdictionshallnot include grinding performed by employees of the Tool Roomand Maintenance Department andgrindingperformed by onegrinding wheel in the Salvage Department. [Emphasis supplied.]In May 1963, the Polishers and the Employer reached agreement ona new contract modifying the recognition clause so that the finalsentence read :... and grinding performed by one grinding wheel in theSalvage Departmentwhen used in casual salvage. METAL POLISHERS, BUFFERS, PLATERS, ETC., LOCAL 39539On August 29, 1963, the Polishers, at a meeting with the Employer,protested the practice of using more than one grinding wheel in thesalvage department, claiming that this work as well as the grindingin the drill press department belonged to their members.At 1 p.m.the members of the Polishers punched out, held a brief meeting acrossthe street, and then appeared in front of the premises carrying picketsigns.As a result of the strike, the Polishers and the Employeragreed to a further modification of the previously noted clause ongrinding by adding the following :What constitutes casual salvage shall be mutually agreed toby Local 39 and the Company prior to performing such work.However, it is agreed that casual salvage includes -the grindingof such materials that has been dinged by "dingmen" in theSalvage Department.B. Contention of the partiesThe Employercontendsthat the Board should find a jurisdictionaldispute andassignallwork performed with grinding wheels, emerywheels, sanding disks, or other types of abrasive wheels to the Ma-chinists where the wheels have a diameter of 8 inchesor less.The Machinists contends that the Polishers engaged in a strike orthreatened to strike to force the Employer to assign the disputedwork to members of the Polishers. It further contends that thegrinders used in salvage and the power files in the drill press depart-ment are machine tools rather than polishing equipment.The Polishers claims all work involving the use of abrasives oremery. It states it does not claim salvage work but takes the posi-tion that when the work in salvage requires the use of more thanone grinder, under its contract, it is entitled to this work. It alsoclaims the jig-file work but at the hearing disclaimed any interest inthe work done with the rotary file.C. Applicability of the statuteSection 10(k) of the Act empowers the Board to determine the dis-pute out of which a Section 8(b) (4) (D) charge has arisen.How-ever, before the Board proceeds with a determination of dispute, itmust be satisfied that there is reasonable cause to believe that Section8(b) (4) (D) has been violated.As previously set forth, the record clearly shows that the Polisherspicketed the Employer's premisesand caused a work stoppage amongthe employees for the purpose of forcing the Employerto assigncertain work to members of the Polishers Union rather than to mem-bers of the Machinists Union.Accordingly, we find, on the entirerecord,that thereis reasonablecause to believe that a violation of00 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDaSection 8(b) (4) (D) has occurred and that the work dispute is prop-erly before the Board for determination under Section 10(k) ofthe Act.D. Merits of the disputeSection 10 (k) of the Act requires the Board to make an affirma-tive award of disputed work after giving due consideration to vari-ous relevant factors.2The record shows that although both unionshave contractual relations with the Employer, the Machinists werecertified by the Board in 1941 for a unit that is essentially a pro-duction and maintenance unit specifically excluding"polishers, buff-ers, platersandplaters' helper."At the same time, this unit descrip-tion did not in any way refer to "grinders" as a separate job classi-fication nor was it specifically excluded from the Machinists' bar-gaining unit.The classification of grinder did not appear, insofaras the unions are concerned, until 1959, when the Polishers firstsecured the inclusion of this job in the recognition clause of itscontract.But it should be noted that the Polishers' claim to thework is primarily based on its contention that the work is in factpolishing within the meaning of the term.We further note thatthe contract clause was extended to include grinding in the fact oftheMachinists' certification and without any notice to or showingof acquiescence by the Machinists.At the same time, if grinding isin fact polishing, then there is no encroachment on the Machinists'certification.Although the Polishers claim grinding as anotheraspect of polishing and thus within its jurisdiction, the record doesnot support such a contention.On the contrary, the record estab-lishes that "grinding" as a work function with the Employer hereinismore applicable to the worn task of production cutting or remov-ing of excess material rather than to the limited function of polish-ing or surface finishing.Thus, although the Polishers would claimall "grinding" without more, the record shows that production em-ployees represented by the Machinists have for years operated scis-sors grinders, belt sanders, spindle sanders, disc sanders, and benchdisc grinders, all of which are used to remove burrs from variouspieces made in the production process.The record shows that the skills and experience necessary to be adingman in the salvage department are in many respects dissimilarto the work normally done by polishers or buffers.Unlike the pol-isher, dingman have to work with hammers, screwdrivers, jigs, files,side cutters, and wrenches in addition to the power grinders.Also,there is no showing that the grinding done by the dingman is con-sidered either complicated or highly skilled work.As to the work2N.L.R B. v. Radio&Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of ElectricalWorkers, AFL-CIO (Columbia Broadcasting System),364U.S. 573. METAL POLISHERS, BUFFERS, PLATERS, ETC., LOCAL 39541of operating the rotary file and the jig file, it is clear that prior tothe adaptation of these machines to filing work, they were operatedby employees represented by the Machinists assigned to the drillpress department.In addition, much of the work now being per-formed on the power files had heretofore been performed by em-ployees represented by the Machinists using hand files.An affirmative award in favor of the employees represented by theMachinists would be supported by the fact that they are apparentlycapable of satisfactorily performing that portion of their work in-volving grinding.The record in no way indicates that in perform-ing this work they also are required to perform the specializedskills usually possessed and exercised by journeymen polishers.Asthe dingmen and employees in the drill press department enjoy sub-stantially the same terms and conditions of employment, and workin the same area under the same supervision of the other productionemployees, we find that the dingmen and drill press employees arein fact production employees.As to efficiency and economy of operation, it is clear that the workof grinding out ding marks can best be performed in the salvagedepartment.Otherwise, it would be necessary to find that it is moreefficient to have the dingman hammer out the dents, carry the'pieceto the polishing department where the hammer marks would beground out, and thereafter send the piece back to the productionarea where it would be again placed in the production line.Thestrained result becomes even more apparent when considered in con-text with the Polishers' claim to the power file work.The alterna-tive to moving the product around, i.e., the stationing of membersof the Polishers in the salvage department and drill press room isalso unsatisfactory, as the two classes of employees are subject todifferent terms and conditions of employment as well as separatesupervision.Thus the evidence demonstrates that it is substantiallymore practicable to assign the work of grinding in the salvage de-partment to the dingman rather than to require the Employer totransfer the work back and forth between departments or to assigna polisher to the salvage department for the sole purpose of oper-ating a grinding wheel. It is also clear that this same rationaleapplies to the power files in the drill press department, particularlysince the power files are located next to the cutoff saw, the machinethat creates the burrs that the power files are used to remove.On the basis of the record as a whole, and on appraisal of therelevant considerations, including the Employer's assignment of thework, the nature of the work, the skills of the employees representedby the Machinists and their experience to perform the work, andthe fact of operational feasibility, we shall determine the existingjurisdictional dispute by awarding the work of operating the grind- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDers in the salvage department and the power files in the drill pressdepartment to the employees of the Employer represented by theMachinists, rather than to employees represented by the Polishers.Our present determination is limited to the controversy which gaverise to this proceeding. In making this determination, we are as-signing the disputed work to the employees in the bargaining unitpresently represented by the Machinists, and not to the Machinistsor its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following Determina-tion of Dispute pursuant to Section 10(k) of the Act:1.Employees performing grinding work in the Employer's sal-vage department and employees performing grinding in the drillpress department are appropriately included in the bargaining unitpresently represented by Lodge 1405 of the International Associa-tion of Machinists, AFL-CIO, and not in the bargaining unit nowrepresented by Metal Polishers, Buffers, Platers and Platers' HelpersInternational Union, Local 39, and are entitled to do the work ofgrinding in the above-named departments.2.Metal Polishers, Buffers, Platers and Platers' Helpers Interna-tional Union, Local 39, is not and has not been entitled to force or re-quire Dominion Electric Corporation to assign to Polishers' members,the work of grinding in the salvage and drill press departments.3.Within 10 days from the date of the Decision and Determina-tion of Dispute, Metal Polishers, Buffers, Platers and Platers'Helpers International Union, Local 39, shall notify the RegionalDirector for Region 8, in writing, whether or not it will refrainfrom forcing or requiring Dominion Electric Corporation, by meansproscribed by Section 8(b) (4) (D), to assign the work in dispute toitsmembers rather than to the employees of the Employer repre-sented by Lodge 1405 of the International Association of Machinists,AFL-CIO.Trojan Freight Lines,Inc.andNick Vitantonio.Case No. 8-CA-3439.December 22, 1964DECISION AND ORDEROn October 1, 1964, Trial Examiner Ramey Donovan issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and take150 NLRB No. 39.